Citation Nr: 0609006	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia, as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  


FINDINGS OF FACT

1.  Chronic myelogenous leukemia is not a disease for which 
service connection can be presumed due to an association with 
exposure to herbicide agents.  

2.  Chronic myelogenous leukemia was not manifested in 
service or for almost 2 decades thereafter and is not shown 
to be related to service.


CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred in or 
aggravated by service, is not presumed to have been incurred 
during service, and is not related to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154,, 
5103, 5103A 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical and personnel records; his contentions; and 
VA treatment records.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

The veteran contends that his currently diagnosed chronic 
myelogenous leukemia was incurred during service.  

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a chronic disease, such 
as leukemia, became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
the present case, this presumption does not apply as the 
medical evidence shows that leukemia did not manifest until 
many years after discharge.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).

The veteran's Form DD 214 indicates that he had active 
military service from June 1964 to July 1984 and his 
decorations and awards include a Vietnam Service Medal.  
Exposure to herbicides during his service in Vietnam is 
presumed.  

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 
C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600 
(June 24, 2002).

Chronic myelogenous leukemia is not included in the list of 
presumptive disabilities associated with herbicide exposure. 
See 38 C.F.R. § 3.309(e).  Accordingly, presumptive service 
connection for herbicide exposure does not apply in this 
case.  

Service connection on a direct basis likewise fails.  Service 
medical records are negative for findings of chronic 
myelogenous leukemia.  The examination at separation did not 
note chronic myelogenous leukemia.  While the veteran is a 
combat veteran, he does not assert that his chronic 
myelogenous leukemia occurred during combat or is any way 
associated with combat.  38 U.S.C.A. § 1154(b).  There is 
also no medical opinion providing a nexus between the 
currently diagnosed chronic myelogenous leukemia and active 
service.  Furthermore, the first indication of chronic 
myelogenous leukemia is not until April 2003, which is 19 
years post-service discharge.  Service connection for chronic 
myelogenous leukemia is not warranted.

To the extent that the veteran himself has claimed his 
chronic myelogenous leukemia is related to service, as a 
layman, he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's chronic myelogenous leukemia was incurred 
in or is otherwise related to service, including as due to 
exposure to herbicides.  When the preponderance of evidence 
is against a claim, it must be denied.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds that VA has met the notice and duty 
to assist provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 and 
38 C.F.R. § 3.159.  Correspondence from the RO dated in May 
2003, coupled with the June 2003 statement of the case, 
satisfied the duty to notify provisions.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  In fact, in a September 2005 Report of Contact, 
the veteran reported that he had no additional evidence to 
submit.  Any defect with regard to the timing of the notice 
to the appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, VA has satisfied its 
"duty to notify" the appellant.

VA has not had any failure to obtain evidence of which VA 
must notify the veteran.  38 C.F.R. § 3.159(e).  An 
etiological opinion has not been obtained regarding the 
specific theory of the appellant in this case.  However, the 
Board finds that the evidence discussed herein, which 
indicates that the veteran did not receive treatment for the 
claimed disorder during service or within an applicable 
presumptive period and which does not contain competent 
evidence showing an association between the claimed condition 
and service, warrants the conclusion that a remand for an 
opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  As 
service and post-service medical records provide no basis to 
grant this claim, the Board finds no basis for a VA 
examination to be obtained.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to service connection for chronic myelogenous 
leukemia, as due to herbicide exposure, is denied. 




____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


